DETAILED ACTION
1.	Claims 1-4, 7, 22, and 23 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 4, 7, and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed elements (central server, display media device, plurality of administrator systems, sending unit, scheduling module unit, receiving module unit, etc. ) are not described in a way to preclude them from being interpreted as software elements and therefore based on the broadest reasonable interpretation, the claims are directed towards software per se, which is not considered one of the four statutory categories of an invention. 







Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-4, 7, 22, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “wherein the data/content is tagged based on target group, specification of smart IB or inventory specification and location of smart IB”. The specification is silent with respect to this subject matter. The specification discusses an admin adding tags to content but not the specifics of tagging based on target group, specification of smart IB or inventory specification and location of smart IB, as recited in the claim. 
Claim 1 recites “the scheduled and matched data/content is pulled based on a location of smart Intelligent local server, and wherein the scheduled and matched data/content is pulled based on a target group”. The specification is silent with respect to this subject matter. The specification discusses ‘pulling’ data/content but not the specifics of pulling based on a location of smart Intelligent local server and based on a target group.

Claim 2 recites “wherein the data/content is tagged based on target group, specification of smart IB and location of smart IB”. The specification is silent with respect to this subject matter. The specification discusses an admin adding tags to content but not the specifics of tagging based on target group, specification of smart IB and location of smart IB, as recited in the claim. 
Claim 2 recites “the scheduled data/content is pulled based on a target group”. The specification is silent with respect to this subject matter. The specification discusses ‘pulling’ data/content but not the specifics of pulling based on a target group.
Claim 2 recites "wherein the plurality of remotely located media are provided with a plurality of mutually different contents". The specification is silent with respect to this subject matter. As support for this amendment, Applicant cites Fig. 2, which depicts "embodiments of scheduled data/content after 
Claim 3 is rejected at least based on the dependency to claim 1. 
Claim 4 recites “wherein the data/content is tagged based on target group, specification of smart IB or inventory specification and location of smart IB”. The specification is silent with respect to this subject matter. The specification discusses an admin adding tags to content but not the specifics of tagging based on target group, specification of smart IB or inventory specification and location of smart IB, as recited in the claim.
Claim 4 recites “the scheduled data/content is pulled based on a location of a smart intelligent local server and wherein the scheduled data/content is pulled based on a target group”. The specification is silent with respect to this subject matter. The specification discusses ‘pulling’ data/content but not the specifics of pulling based on a location of a smart intelligent local server and based on a target group.
Claim 4 recites "wherein the plurality of remotely located display media are provided with a plurality of mutually different contents". The specification is silent with respect to this subject matter. As 
Claim 7 recites “sending and/or relaying unit run on a hardware processor”, “a scheduling module unit run on a hardware processor”, “a receiving module unit run on a hardware processor”, “an interactivity enabling module unit run on a hardware processor”, “a wireless zone enabling module unit run on a hardware processor”. The specification is silent with respect to “a hardware processor” let alone the five different ‘processors’ recited in the claim. While Fig. 5 is described as hardware and shows a central server, there is nothing that teaches or suggests a hardware processor for each of the elements, as claimed. 
Claim 7 is further rejected at least based on the dependency to claim 4. 
Claims 22 and 23 are rejected at least based on their respective dependency to claims 2 and 4. 

5.	Claim 1-4, 7, 22, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter 
Claim 1 recites “wherein the tags are added based on a schedule list, and wherein the data/content is tagged based on target group, specification of smart IB or inventory specification and location of smart IB”. The specification suggest adding tags based on the schedule list but does not explain/recite how this done. What is a schedule list? How are tags added based on a schedule list? As the specification does not answer these questions and adding tags based on a schedule list is not well-known and typically performed in the state of the art, one would not be enabled to make and/or use the invention.  The specification is silent with respect to wherein the data/content is tagged based on target group, specification of smart IB or inventory specification and location of smart IB. What is a target group, a specification of smart IB, and an inventory specification? How is data/content tagged based on target group, specification of smart IB or inventory specification and location of smart IB? As the specification does not answer these questions and tagging data/content based on target group, specification of smart IB or inventory specification and location of smart IB is not well-known and typically performed in the state of the art, one would not be enabled to make and/or use the invention.
Claim 1 recites “matching the tags with the specification of the smart IB or inventory specification; suggesting matches for the tags based on a requirement of an input target group”. While the specification suggests this subject matter, the specification is silent with respect to how this is performed. How are tags matched with the specification of the smart IB or inventory specification? What is the specification of the smart IB? What is the inventory specification? How are matches for the tags suggested based on the requirement of an input target group? As the specification does not answer these questions and matching the tags with the specification of the smart IB or inventory specification and suggesting matches for the tags based on a requirement of an input target group are not well-
Claim 1 recites “wherein the scheduled and matched data/content is pulled from the internet or the central server based on a plurality of parameters and wherein the scheduled and matched data/content is pulled based on a location of smart Intelligent local server, and wherein the scheduled and matched data/content is pulled based on a target group”. The specification is silent with respect to how this is performed. What parameters and how is data/content pulled based on parameters? How is data/content pulled based on a location of smart Intelligent local server? How is data/content pulled based on a target group? As the specification does not answer these questions and pulling data/content based on a plurality of parameters, location of smart Intelligent local server, and a target group are not well-known and typically performed in the state of the art, one would not be enabled to make and/or use the invention.
Claim 1 recites “wherein a plurality of display option is configurable based on the scheduled and matched data/content, and wherein the display options are configured based on the scheduled and matched data/content carried out by the plurality of administrators in the system”. The specification is silent with respect to how this is performed. What display options? How are display options configured based on the scheduled and matched data/content? How are display options configured based on the scheduled and matched data/content carried out by the plurality of administrators in the system? As the specification does not answer these questions and configuring display options based on the scheduled and matched data/content and based on the scheduled and matched data/content carried out by the plurality of administrators in the system are not well-known and typically performed in the state of the art, one would not be enabled to make and/or use the invention.
Claim 1 recites “wherein screens are suggested based on available inventory and required profile at a given time”. The specification is silent with respect to how this is performed. What screens? 
Claim 1 recites “wherein the data/content is pulled from the internet and/or central location based on analysis of a location based context”. The specification is silent with respect to how this is performed. What is a location based context? How is a location based context analyzed? How is data/content pulled based on analysis of a location based context? As the specification does not answer these questions and pulling data/content based on analysis of a location based context is not well-known and typically performed in the state of the art, one would not be enabled to make and/or use the invention.
Claim 2 recites “wherein the tags are added based on a schedule list, and wherein the schedule list is fed to a display media, and wherein the data/content is tagged based on target group, specification of smart IB and location of smart IB”. The specification suggest adding tags based on the schedule list but does not explain/recite how this done. What is a schedule list? How are tags added based on a schedule list? As the specification does not answer these questions and adding tags based on a schedule list is not well-known and typically performed in the state of the art, one would not be enabled to make and/or use the invention.  The specification is silent with respect to wherein the data/content is tagged based on target group, specification of smart IB and location of smart IB. What is a target group and a specification of smart IB? How is data/content tagged based on target group, specification of smart IB and location of smart IB? As the specification does not answer these questions and tagging data/content based on target group, specification of smart IB and location of smart IB is not 
Claim 2 recites “matching the tags with said inventory specification; suggesting best matches for the tags based on a requirement of an input target group”. While the specification suggests this subject matter, the specification is silent with respect to how this is performed. How are tags matched with the inventory specification? What is the inventory specification? How are best matches for the tags suggested based on the requirement of an input target group? As the specification does not answer these questions and matching the tags with the specification of the inventory specification and suggesting best matches for the tags based on a requirement of an input target group are not well-known and typically performed in the state of the art, one would not be enabled to make and/or use the invention.
Claim 2 recites “wherein the scheduled data/content is pulled from the internet or the central server based on a plurality of parameters” and “wherein the scheduled data/content is pulled based on a target group”. The specification is silent with respect to how this is performed. What parameters and how is data/content pulled based on parameters? How is data/content pulled based on a target group? As the specification does not answer these questions and pulling data/content based on a plurality of parameters and a target group are not well-known and typically performed in the state of the art, one would not be enabled to make and/or use the invention.
Claim 2 recites “wherein a plurality of display option is configured based on the scheduled data/content, and wherein the display options are configured based on the scheduled data/content carried out by a plurality of administrators in the system”. The specification is silent with respect to how this is performed. What display options? How are display options configured based on the scheduled data/content? How are display options configured based on the scheduled data/content carried out by the plurality of administrators in the system? As the specification does not answer these questions and 
Claim 2 recites “wherein screens are suggested based on available inventory and required profile at a given time”. The specification is silent with respect to how this is performed. What screens? What available inventory? What required profile? How are screens suggested based on available inventory and required profile at a given time?  As the specification does not answer these questions and suggesting screens based on  available inventory and required profile at a given time are not well-known and typically performed in the state of the art, one would not be enabled to make and/or use the invention.
Claim 2 recites “wherein the data/content is pulled from the internet and/or central location based on analysis of a location based context”. The specification is silent with respect to how this is performed. What is a location based context? How is a location based context analyzed? How is data/content pulled based on analysis of a location based context? As the specification does not answer these questions and pulling data/content based on analysis of a location based context is not well-known and typically performed in the state of the art, one would not be enabled to make and/or use the invention.
Claim 3 is rejected at least based on the dependency to claim 1. 
Claim 4 recites “wherein the plurality of administrators system tags the data/content as per a schedule list” and “wherein the data/content is tagged based on target group, specification of smart IB or inventory specification and location of smart IB”. The specification suggest adding tags based on the schedule list but does not explain/recite how this done. What is a schedule list? How does an administrator tag the data/content per a schedule list? As the specification does not answer these questions and tagging  data/content as per a schedule list is not well-known and typically performed in 
Claim 4 recites “wherein the scheduled data/content is pulled from the internet or the central server based on a plurality of parameters…wherein the scheduled data/content is pulled based on a location of a smart Intelligent local server, and wherein the scheduled data/content is pulled based on a target group”. The specification is silent with respect to how this is performed. What parameters and how is data/content pulled based on parameters? How is data/content pulled based on a location of smart Intelligent local server? How is data/content pulled based on a target group? As the specification does not answer these questions and pulling data/content based on a plurality of parameters, location of smart Intelligent local server, and a target group are not well-known and typically performed in the state of the art, one would not be enabled to make and/or use the invention.
Claim 4 recites “wherein a plurality of display is configured based on the scheduled data/content, and wherein the display options are configurable based on the scheduled data/content carried out by the plurality of administrators in the system”. The specification is silent with respect to how this is performed. What display options? How are display options configured based on the scheduled data/content? How are display options configured based on the scheduled data/content carried out by the plurality of administrators in the system? As the specification does not answer these questions and configuring display options based on the scheduled data/content and based on the 
Claim 4 recites “wherein screens are suggested based on available inventory and required profile at a given time”. The specification is silent with respect to how this is performed. What screens? What available inventory? What required profile? How are screens suggested based on available inventory and required profile at a given time?  As the specification does not answer these questions and suggesting screens based on  available inventory and required profile at a given time are not well-known and typically performed in the state of the art, one would not be enabled to make and/or use the invention.
Claim 4 recites “wherein the data/content is pulled from the integrated and/or central location based on analysis of a location based context”. The specification is silent with respect to how this is performed. What is a location based context? How is a location based context analyzed? How is data/content pulled based on analysis of a location based context? As the specification does not answer these questions and pulling data/content based on analysis of a location based context is not well-known and typically performed in the state of the art, one would not be enabled to make and/or use the invention.
Claim 7 is rejected at least based on the dependency to claim 4. 
Claims 22 and 23 are rejected at least based on their respective dependency to claims 2 and 4. 









(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 1-4, 7, 22, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites a number of elements that are not defined in the specification, not defined in the claims, and are not recited in a way that they refer to terms known by those skilled in the state of the art. The elements include “a schedule list”, “target group”, “specification of smart IB”, “inventory specification”, “Smart-Intelligent local server (smart IB) specification”, “a location group”, “parameters”, “localized element of live feed”, “display options”, “screens”, “available inventory”, “required profile”, and “a location based context”. These elements render the claim indefinite because one skilled in the art would not be apprised of the scope of each element or what each element is referring to. For example, what is a schedule list? The specification recites a schedule list, but never defines it or even suggests what it might be. Therefore, one is left to interpret “a schedule list” in any number of ways which render the element indefinite and ultimately the claim indefinite. Another example, what parameters is the claim referring to? The specification recites “parameters” but never indicates any particular parameters or what parameters they are referring to. Therefore, the claimed parameters can refer to any known or unknown parameters which render the element indefinite and ultimately the claim indefinite.   
Claim 2 recites a number of elements that are not defined in the specification, not defined in the claims, and are not recited in a way that they refer to terms known by those skilled in the state of the art. The elements include “a schedule list”, “target group”, “specification of smart IB”, “inventory 
Claim 3 is rejected at least based on the dependency to claim 1. 
Claim 4 recites a number of elements that are not defined in the specification, not defined in the claims, and are not recited in a way that they refer to terms known by those skilled in the state of the art. The elements include “a schedule list”, “target group”, “specification of smart IB”, “inventory specification”, “a location group”, “parameters”, “localized element of live feed”, “display options”, “screens”, “available inventory”, “required profile”, and “a location based context”. These elements render the claim indefinite because one skilled in the art would not be apprised of the scope of each element or what each element is referring to. For example, what is a schedule list? The specification recites a schedule list, but never defines it or even suggests what it might be. Therefore, one is left to interpret “a schedule list” in any number of ways which render the element indefinite and ultimately the claim indefinite. Another example, what parameters is the claim referring to? The specification recites “parameters” but never indicates any particular parameters or what parameters they are referring to. Therefore, the claimed parameters can refer to any known or unknown parameters which render the element indefinite and ultimately the claim indefinite.

Claims 22 and 23 are rejected at least based on their respective dependency to claims 2 and 4. 

Claims NOT Rejected Over the Prior Art of Record
7.	The prior art of record does not appear to disclose all the subject matter of the independent claims, in combination. However, it is unclear what applicants are attempting to claim due to the numerous and substantial 35 U.S.C. 112 rejections. Accordingly, the examiner is not able to properly search and consider the prior art with respect to the pending claims because it is not clear what the scope and subject matter the claims are directed towards.  As indicated by the Examiner, in the Interview on 5/31/2019 and further in the Non-Final Rejection dated 1/29/2020, “…there is a lack of clarity in the claims as drafted. There are many terms that are not well defined in the claims or specification, the subject matter in the claims is not well described in the specification, and the claims are drafted in such a way that it is unclear exactly what Applicant is trying to claim”. Applicants have made no attempt to clarify the claims and provide a clear explanation as to what they are claiming and where it is described in the specification. Accordingly, the examiner is unable to properly consider the claims over the prior art until the numerous and substantial 35 U.S.C. 112 rejections are overcome. 

Response to Arguments
8.	The amendments overcome the previous objections to claim 23. Accordingly, the previous objection to claim 23 is withdrawn.  

9.	Applicants arguments with respect to the 35 U.S.C. 101 rejections of claims 4, 7, and 23 have been fully considered but are not persuasive. 

 	Claims 4, 7, and 23 recite a number of elements of the system including “a central server”, “a display media device”, “a plurality of administrator systems”, and a number of “units”.  However, none of these elements are defined in the specification or claim to preclude them from being interpreted as software elements. Executing the designated functions or claimed functions through one or more applications or algorithms does not define a statutory system unless the elements recited are explicitly hardware elements, which in these claims they are not.  Accordingly, the 35 U.S.C. 101 rejection is maintained. 

10.	Applicant's arguments with respect to the 35 U.S.C. 112 rejections have been fully considered but they are not persuasive.
It is argued that “the specification clearly discloses that in a preferred embodiment, administrators may also upload, book and schedule data content such as advertisement content based on the location of the Smart-IB (lines 5-7 in page 6). The FIG.2 illustrates that plurality of display devices (8601,8603,8608,8610) exhibit mutually different data contents (8701.8702,8703,8704)…thus the claim elements are full enabled and disclosed in the specification…The details are also disclosed well in the specification and illustrated in drawings…hence a valid rejection of the claims under 35 U.S.C. 112 or 35 U.S.C. 112 (pre-AIA ), first paragraph, and second paragraph, are not supported well and does not exist”.  The examiner respectfully disagrees. 

A number of limitations from the pending claims have been identified by the examiner as failing to comply with the enablement requirement.  It is unclear how to the argued above identified sections describes each of the identified limitations in such a way as to enable one skilled in the art to which it pertains, or with which it most nearly connected, to make and/or use the invention. MPEP 2164.05 recites “Once the examiner has weighed all the evidence and established a reasonable basis to question the enablement provided for the claimed invention, the burden falls on applicant to present persuasive arguments, supported by suitable proofs where necessary, that one skilled in the art would be able to make and use the claimed invention using the application as a guide. In re Brandstadter, 484 F.2d 1395, 1406-07, 179 USPQ 286, 294 (CCPA 1973)”.  Applicants have not presented persuasive arguments, supported by suitable proofs where necessary, that one skilled in the art would be able to make and use the claimed invention using the application as a guide. For example, how does the identified sections (or 
A number of elements from the pending claims have been identified by the examiner as rendering the claims indefinite because the elements are not defined in the specification, not defined in the claims, and are not recited in a way that they refer to terms known by those skilled in the state of the art.  Applicants have made no attempt to argue or clarify these elements and explain how/why they do not render the claims indefinite. 
For these reasons, the 35 U.S.C. 112 rejections of the pending claims are maintained. 

Conclusion
11.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).


12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

13.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 



/Nicholas Ulrich/Primary Examiner, Art Unit 2173